Title: From George Washington to Robert Howe, 2 June 1781
From: Washington, George
To: Howe, Robert


                        
                            Dear Sir,
                            New Windsor June 2d 1781
                        
                        The misterious conduct of the enemy at New York--and their appearance in force (as it is reported to me) at
                            Crown point--with other circumstances unnecessary to detail--renders caution and vigilance extremely necessary at our
                            Posts in the Highlands--I therefore desire that you will not delay a moment after your return to West point & to
                            your command there in obtaining & reporting to me an exact state of the Provision & Water in the different
                            Redoubt-- that you will see each of them, especially those wch are most remote & difficult to support as well
                            supplied as our means will admit with Provision--and that every precaution is taken to prevent injury & waste of
                            it--which I am told is by no means the case at present.
                        It will also be necessary to have Troops assigned to each work and your disposition for the defence of them
                            so perfectly made as that no confusion or delay may ensue in case of a sudden call--In doing this let there be as little
                            seperation of Corps, and of Men from their Officers, as the nature of the case will admit. The security of the Magazine is
                            an object which requires much care & industry & I recommend it accordingly to your closest attention while
                            you remain at the Post. I am Dr Sir yr Most Obed. Servt
                        
                        
                            G. W——n
                        
                        
                            P.S. I believe there is a loud call for more cleanliness in and about the Barracks & works
                                & recommend a reformation to your particular attention that the health of the Soldiers may be preserved.
                            G.W.
                        
                    